Citation Nr: 0811368	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-38 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for skin disability of the 
eyelids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
February 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2004, a statement of the 
case was issued in October 2005, and a substantive appeal was 
received in December 2005.  The veteran testified at a 
hearing before the Board in January 2008.  

During the course of this appeal, the veteran's claim for 
entitlement to service connection for tinnitus, right eye 
disability, and scalp disability were granted.  Additionally, 
the veteran indicated in his substantive appeal that he was 
only appealing the skin disability issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that he has been suffering from skin 
disability that affects his eyelids since 1985.  He testified 
that he gets redness, scaling, and irritation around his eyes 
during flareups of his skin disability twice a month.  

In March 2008, the veteran submitted a copy of a private 
medical report documenting treatment in February 2008 for 
pertinent skin complaints.  Reported diagnoses included 
seborrheic dermatitis with longstanding overlap of rosacea.  
At the time of an August 2005 VA examination, there was no 
sign of dermatitis of the eyelids.  However, the Board noted 
that service connection for seborrheic dermatitis was granted 
by rating decision in October 2005, and a 10 percent rating 
was assigned.  

It appears to the Board that there is a medical question 
raised in this case as to whether the already service-
connected seborrheic dermatitis is the disorder of the 
eyelids reported by the veteran or whether there is a 
separate skin disability of the eyelids.  In other words, it 
is unclear whether service connection may have already been 
granted for skin disability which contemplates the claimed 
eyelid skin symptoms.  Matters of medical diagnosis must be 
addressed by trained medical personnel. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA skin examination.  The claims file 
should be made available to the examiner 
for review.  All examination findings 
should be clearly reported, to include 
the nature and diagnosis of any skin 
disorder(s) affecting the eyelid area.  
The examiner should specifically indicate 
whether the already service-connected 
seborrheic dermatitis is responsible for 
any eyelid skin symptoms, or whether 
there is a separate skin disability of 
the eyelid area.  If there is a separate 
eyelid skin disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of disability) causally related to 
service, to include any skin complaints 
during service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for skin disability of the 
eyelids separate and apart from the 
already service-connected seborrheic 
dermatitis.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



